--------------------------------------------------------------------------------

Exhibit 10.14

NET 1 UEPS TECHNOLOGIES, INC.
STOCK OPTION AGREEMENT

     Net 1 UEPS Technologies, Inc., a Florida corporation (the “Company”) has
granted to the Employee named below (the “Employee”), effective as of the Date
of Grant specified below, an option (the “Option”) to purchase certain shares of
common stock, par value $0.001 per share, of the Company (the “Shares”) upon the
terms and conditions set forth in this Stock Option Agreement (the “Agreement”)
and the Amended and Restated Stock Incentive Plan of Net 1 UEPS Technologies,
Inc. (the “Plan”), the provisions of which are incorporated into the Agreement.
By signing this Agreement, the Employee: (a) acknowledges he/she has read this
Agreement, (b) accepts the Option subject to all of the terms and conditions of
this Agreement, and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Company upon any questions arising under
this Agreement. For purposes of this Agreement, actions and determinations to be
made by the Company may be made by the Board of Directors of the Company or by
such committee or delegate as may be appointed by the Board of Directors from
time to time.

Name of Employee:   Date of Grant (the “Grant Date”)   Number of Option Shares:
  Exercise Price: US$ per Share Option Expiration Date: Tenth anniversary of the
Grant Date

     For clarity, as used in this Agreement, the term “exercise” means to
acquire ownership of Shares which are the subject of the Option in accordance
with the terms of this Agreement. Except as provided in Section 6 below, the
aggregate number of whole Shares for which this Option may be exercised as of
any date is determined by multiplying the number of Option Shares listed above
by the following percentage, and reducing that result by the number of Shares
previously acquired upon exercise of the Option:

Exercise Date Percentage     Prior to the first anniversary of the Grant Date 0%
    On or after the first anniversary of the Grant Date and prior to the second
anniversary of the Grant Date 33.33%     On or after the second anniversary of
the Grant Date and prior to the third anniversary of the Grant Date 66.66%    
On or after the third anniversary of the Grant Date. 100.00%

- 1 -

--------------------------------------------------------------------------------

     The Option shall not become exercisable for any additional Option Shares
after the date the Employee’s employment or other service with the Company and
its affiliates terminates for any reason.

     1.      DEFINITIONS AND CONSTRUCTION.

     Unless otherwise defined in this Agreement, capitalized terms have the
meanings ascribed to them in the Plan. The captions and titles contained in this
Agreement are for convenience only and do not affect the meaning or
interpretation of any provision of this Agreement.

     2.      TAX CONSEQUENCES.

     This Option is intended to be a nonstatutory stock option and shall not be
treated as an incentive stock option within the meaning of Section 422(b) of the
Code. This Option will be subject to the tax laws of the country or jurisdiction
in which the Employee is a tax resident or is otherwise subject to taxation.

     3.      EXERCISE OF THE OPTION.

               3.1      Discretionary Exercise. The Option shall be exercisable
in the discretion of the Employee prior to termination of the Option in an
amount not to exceed the number of Shares for which the Option is then
exercisable less the number of Shares previously acquired upon exercise of the
Option. Exercise of the Option shall be by means of electronic or written notice
(the “Exercise Notice”) in a form authorized by the Company which states the
Employee’s election to exercise the Option, the number of whole Shares for which
the Option is being exercised and such other representations and agreements as
to the Employee’s investment intent with respect to such Shares as may be
required pursuant to the provisions of this Agreement, the Plan or by applicable
law. Further, each Exercise Notice must be (a) signed or otherwise authenticated
by the Employee in a manner acceptable to the Company, (b) received by the
Company or the Company’s authorized representative, in a manner acceptable to
the Company, prior to the termination of the Option as set forth in Section 5 of
this Agreement, and (c) accompanied by full payment of the aggregate Exercise
Price for the number of Shares being purchased. The Option exercise will be
effective upon receipt by the Company or the Company’s authorized representative
of such electronic or written Exercise Notice and the aggregate Exercise Price.
Notwithstanding the foregoing, if at any time the Company determines that the
delivery of Shares under the Plan or this Agreement is or may be unlawful under
the laws of any applicable jurisdiction, or Federal, state or foreign
(non-United States) securities laws, the right to exercise the Option or receive
Shares pursuant to the Option shall be suspended until the Company determines
that such delivery is lawful

               3.2      Payment of Exercise Price.

                         (a)      Forms of Consideration Authorized. Except as
otherwise provided below, payment of the aggregate Exercise Price for the number
of Shares for which the Option is being exercised may be made (i) in cash (US
dollars) or cash equivalent acceptable to the Company (including offset against
US dollars, if any, owed by the Company to the Employee as of the date of
exercise), (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole Shares owned by the Employee, including
Shares deliverable upon exercise of the Option, (iii) by means of a Cashless
Exercise, as defined in Section 3.2(b) of this Agreement, (iv) if permitted by
the Company and the Employee is not an executive officer or director of the
Company, with a promissory note in such form as the Company may specify that
bears a market rate of interest and is fully recourse, (v) by any other means
acceptable to the Company, or (vi) by any combination of the foregoing as may be
permitted by the Company, in its sole discretion. Shares tendered in payment of
the Exercise Price will be valued at their Fair Market Value as of the date that
the exercise occurs.

- 1 -

--------------------------------------------------------------------------------

                         (b)      Limitations on Forms of Consideration.

                                   (i)      Tender of Stock. Notwithstanding the
foregoing, the Option may not be exercised by tender to the Company, or
attestation to the ownership, of Shares to the extent such tender or attestation
would violate any law, regulation or agreement restricting the redemption of the
Company’s stock.

                                   (ii)      Cashless Exercise. A “Cashless
Exercise” means the delivery of a properly executed Exercise Notice together
with irrevocable instructions to a broker in a form acceptable to the Company
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the Shares acquired upon the exercise of the
Option pursuant to a program or procedure approved by the Company. The Company
reserves the sole and absolute right to establish, decline, suspend or terminate
any such program or procedure, including with respect to the Employee
notwithstanding that such program or procedures may be available to others.

               3.3      Company-Assisted Sales of Shares; Grant of Power of
Attorney for Sale of Shares. The Employee acknowledges that he or she has been
advised that it may be impracticable for the Employee on his or her own to sell,
or to arrange for a sale through a broker or otherwise of the Shares acquired
upon exercise of the Option. Therefore, the Company expects to assist the
Employee in this regard by facilitating the sale of Shares obtained through the
exercise of the Option, with the method and timing of such sales to be
determined by the Executive Committee of the Company, although the Company has
no obligation to do so. However, in the event that the Company does attempt to
facilitate any such Share sale, the Company does not represent to the Employee
that such sale will be completed, or if it is completed, that Shares will be
sold at any particular price or require any particular level of brokerage
commissions. The Employee hereby irrevocably constitutes and appoints Dr. Serge
C.P. Belamant and Mr. Herman Gideon Kotze, each with full power and authority to
act together or alone in any matter hereunder and with full power of
substitution, the true and lawful attorneys-in-fact of the Employee
(individually an “Attorney” and collectively the “Attorneys”), with full power
and authority in the name of, for and on behalf of, the Employee with respect to
all matters arising in connection with the sale of the Shares acquired upon the
exercise of the Option, including, but not limited to, the power and authority
on behalf of the Employee to take any and all of the following actions: (i) to
sell such Shares (to be represented by stock option exercise forms executed by
the Attorneys) through a broker, including a transaction in which the broker
will act as a principal, at a purchase price per Share as determined by
negotiation between the Company, the Attorneys and the broker and to complete,
execute and deliver a stock power in relation to the sale of the Shares; (ii) to
execute and deliver any document that may be required in connection with the
exercise of the Option and deliver the aggregate Exercise Price and applicable
withholding taxes to the Company on behalf of the Employee; (iii) on behalf of
the Employee, to make representations and warranties and enter into appropriate
agreements to effect the sale of such Shares; (iv) to instruct the Company’s
transfer agent as the Attorneys shall determine on all matters pertaining to the
delivery and custody of certificates for such Shares; (v) to incur or authorize
the incurrence of any necessary or appropriate expense in connection with the
sale of such Shares; (vi) if necessary, to endorse (in blank or otherwise) on
behalf of the Employee the certificate(s) representing such Shares and a stock
power or powers attached to such certificate(s); and (vii) to sign such other
certificates, documents and agreements and take any and all other actions as the
Attorneys may deem necessary or desirable in connection with the consummation of
the transactions contemplated by the power of attorney granted under this
Section 3.3. Each Attorney may act alone in exercising the rights and powers
conferred on the Attorneys.

- 2 -

--------------------------------------------------------------------------------

Each Attorney is hereby empowered to determine in his sole discretion the time
or times when, the purpose for and the manner in which any power herein
conferred upon him shall be exercised, and the conditions, provisions or
covenants of any instrument or document which may be executed by him pursuant
hereto. The power of attorney granted under this Section 3.3 is an agency
coupled with an interest and all authority conferred hereby shall be
irrevocable, and shall not be terminated by any act of the Employee or by
operation of law, whether by the death, disability or incapacity of the Employee
or by the occurrence of any other event or events. It is understood that the
Attorneys assume no responsibility or liability for any aspect of offering or
selling any Shares acquired upon exercise of the Option and shall not be liable
for any error of judgment or for any act done or omitted or for any mistake of
fact or law except for the Attorneys’ own gross negligence, willful misconduct
or bad faith. It is understood that the Attorneys, in acting pursuant to this
power of attorney, are not acting in a fiduciary capacity on behalf of the
Employee and are not required to, nor will they necessarily, obtain the best
available price or the lowest possible fee or commission when negotiating or
otherwise facilitating any sale of Shares pursuant to this power of attorney.
The power of attorney granted under this Section 3.3 shall be binding upon the
Employee and the Employee’s heirs, legal representatives, distributees,
successors and assigns.

               3.4      Tax and/or Social Insurance Withholding. At the time any
withholding is required by applicable law, or at any time thereafter as
requested by the Company, the Employee hereby authorizes withholding from
payroll and any other amounts payable to the Employee, and otherwise agrees to
make adequate provision for (including by means of a Cashless Exercise to the
extent permitted by the Company), any sums required to satisfy the federal,
state, local and foreign tax and social insurance withholding obligations of the
Company or its affiliate, if any, which arise in connection with the Option. The
Company shall have no obligation to deliver Shares until the tax and social
insurance withholding obligations of the Company or its affiliate have been
satisfied by the Employee. The Company may, in its sole discretion, permit the
Employee to satisfy, in whole or in part, any tax and social insurance
withholding obligation which may arise in connection with the Option either by
electing to have the Company withhold from the Shares to be issued upon exercise
that number of Shares, or by electing to deliver to the Company already-owned
Shares, in either case having a Fair Market Value (as defined below) equal to
the amount necessary to satisfy the statutory minimum withholding amount due.

- 3 -

--------------------------------------------------------------------------------

For purposes of this Agreement, (i) if the Shares are registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and listed
for trading on a national exchange or market, “Fair Market Value” means, as
applicable, (a) the closing price on the relevant date, the average of the high
and low sale price on the relevant date or the average of the closing price over
a period of up to thirty consecutive days immediately prior to or including the
relevant date, as determined in the Company’s discretion, as quoted on the New
York Stock Exchange, the American Stock Exchange, the Nasdaq Global Select
Market, or the Nasdaq Global Market; (b) the last sale price on the relevant
date or the average of the last sale price over a period of up to thirty
consecutive days immediately prior to or including the relevant date, as
determined in the Committee’s discretion, as quoted on the Nasdaq Capital
Market; (c) the average of the high bid and low asked prices on the relevant
date quoted on the Nasdaq OTC Bulletin Board Service or by the National
Quotation Bureau, Inc. or a comparable service as determined in the Company’s
discretion; or (d) if the Shares are not quoted by any of the above, the average
of the closing bid and asked prices on the relevant date furnished by a
professional market maker for the Shares, or by such other source, selected by
the Company; provided, however, that if an average of prices over a period of
days is not applicable and no public trading of the Shares occurs on the
relevant date but the Shares are so listed, then Fair Market Value shall be
determined as of the earliest preceding date on which trading of the Shares does
occur; and (ii) if the Shares on the relevant date are not listed for trading on
a national exchange or market, then Fair Market Value shall be the value
established by the Company in good faith.

               3.5      Certificate Registration. Physical possession or custody
of such stock certificates shall be retained by the Company until such time as
the shares are transferable without restriction and, thereafter, the Company
shall either issue and deliver to the Employee one or more certificates in the
name of the Employee for that number of Shares purchased by the Employee or
provide for uncertificated, book entry issuance of those Shares.

               3.6      Restrictions on Issuance of Shares. The issuance of
Shares upon exercise are subject to compliance with all applicable requirements
of U.S. federal, state, local or foreign law with respect to such securities.
The Option may not be exercised if the issuance of Shares upon exercise would
violate any applicable laws or regulations, or any requirement of any stock
exchange or market system upon which the Shares may then be listed. In addition,
the Option may not be exercised unless (i) a registration statement under the
Securities Act of 1933 (the “Securities Act”) shall at the time of exercise of
the Option be in effect with respect to the Shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the Shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE EMPLOYEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE EMPLOYEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS THEN EXERCISABLE.

- 4 -

--------------------------------------------------------------------------------

The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any Shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Employee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

               3.7      Fractional Shares. The Company shall not be required to
issue fractional shares upon the exercise of the Option.

     4.      NONTRANSFERABILITY OF THE OPTION.

     During the lifetime of the Employee, the Option shall be exercisable only
by the Employee or the Employee’s guardian, legal representative or
attorney-in-fact. The Option shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Employee or the Employee’s beneficiary, except
transfer by will or by the laws of descent and distribution. Following the death
of the Employee, to the extent provided in Section 6 of this Agreement, the
Option may be exercised by the Employee’s legal representative or by any person
empowered to do so under the deceased Employee’s will or under the
then-applicable laws of descent and distribution.

     5.      TERMINATION OF THE OPTION.

     The Option shall terminate and may no longer be exercised after the first
to occur of (a) the close of business at the Company’s principal executive
office on the Option Expiration Date, (b) the date specified in Section 6 of
this Agreement in the event of the termination of the Employee’s employment or
other service with the Company (such employment or other service with the
Company referred to hereafter as “Service”), or (c) the occurrence of an event
described in Section 9.2 of this Agreement to the extent determined by the
Company.

     6.      EFFECT OF TERMINATION OF SERVICE.

               6.1      Option Exercisability. The Option shall terminate
immediately upon the Employee’s termination of Service with the Company and its
affiliates to the extent that it is not exercisable on the date such Service
terminates. To the extent the Option is exercisable on the date such Service
terminates, whether or not such portion of the Option shall continue to be
exercisable after such termination shall be determined in accordance with the
remaining provisions of this Section 6.

                         (a)      Disability. If the Employee’s Service
terminates because of the Employee’s Disability (as defined below), (i) the
portion of the Option that is not then exercisable shall terminate immediately,
and (ii) the portion of the Option that is then exercisable shall remain
exercisable during the six-month period following such termination of Service,
but in no event beyond the Expiration Date of the Option. Unless sooner
terminated, any remaining unexercised portion of the Option shall terminate upon
the expiration of such six-month period For purposes of this Agreement,
“Disability” means the inability of the Employee to perform in all material
respects the Employee’s duties and responsibilities to the Company, or any
affiliate of the Company, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Company may reasonably determine in good faith. The Disability
determination shall be in the sole discretion of the Company and the Employee
(or the Employee’s representative) shall furnish the Company with medical
evidence documenting the Employee’s disability or infirmity which is
satisfactory to the Company.

- 5 -

--------------------------------------------------------------------------------

                         (b)      Death. If the Employee’s Service terminates
because of the death of the Employee, (i) the portion of the Option that is not
then exercisable shall terminate immediately, and (ii) the portion of the Option
that is then exercisable shall remain exercisable, by the Employee’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Employee’s death, during the six-month period following such
termination of Service, but in no event beyond the Expiration Date of the
Option. Unless sooner terminated, any remaining unexercised portion of the
Option shall terminate upon the expiration of such six-month period.

                         (c)      No-Fault Termination. If the Employee’s
Service terminates because of a No-Fault Termination, (i) the portion of the
Option that is not then exercisable shall terminate immediately, and (ii) the
portion of the Option that is then exercisable shall remain exercisable during
the 30-day period following such termination of Service, but in no event beyond
the Expiration Date of the Option. Unless sooner terminated, any remaining
unexercised portion of the Option shall terminate upon the expiration of such
30-day period. “No-Fault Termination” means the termination of the Employee’s
Service for any reason (other than Disability or death) based on (i) the
constructive dismissal of the Employee; (ii) the early or compulsory retirement
of the Employee in terms of the rules of any relevant Company or affiliate
retirement fund; (iii) the operational requirements of the Company or its
affiliate or (iv) termination by mutual agreement. No-Fault Termination shall
not include any voluntary termination of Service by the Employee other than for
the reasons described in clauses (i) through (iv) of the preceding sentence or
any termination of the Employee’s Service due to the Employee’s misconduct or
other misdemeanor.

               6.2      Other Termination of Service. If the Employee’s Service
terminates for any reason, except Disability, death, or No-Fault Termination,
the Option shall terminate on the date the Employee’s Service terminates.

     7.      RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

     The Employee shall have no rights as a stockholder with respect to any
Shares covered by the Option until the date of the issuance of the Shares for
which the Option has been exercised (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company).
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date the Shares are issued. The Employee
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company or an affiliate and the
Employee, the Employee’s employment is “at will” and is for no specified term.
Nothing in this Agreement or the Plan shall confer upon the Employee any right
to continue in the Service of the Company or an affiliate or interfere in any
way with any right of the Company or an affiliate to terminate the Employee’s
service as a director, an employee or consultant, as the case may be, at any
time.

- 6 -

--------------------------------------------------------------------------------

     8.      LEGENDS.

     The Company may at any time place legends referencing any restrictions on
transfer and any applicable U.S. federal, state, or foreign securities law
restrictions on all certificates representing Shares subject to the provisions
of this Agreement. The Employee shall, at the request of the Company, promptly
present to the Company any and all certificates representing Shares acquired
pursuant to the Option in the possession of the Employee in order to carry out
the provisions of this Section.

     9.      ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND OTHER EVENTS.

               9.1      Stock Dividend, Stock Split and Reverse Stock Split. In
the event of a stock dividend of, or stock split or reverse stock split
affecting, the common stock of the Company, the number of shares covered by and
the exercise price and other terms of the Option, shall, without further action
of the Board of Directors of the Company, be adjusted to reflect such event. The
Company shall make appropriate adjustments, in its discretion, to address the
treatment of fractional shares and fractional cents that arise with respect to
adjustment of the Option as a result of the stock dividend, stock split or
reverse stock split.

               9.2      Significant Corporate Transaction. In the event of a
significant corporate transaction such as a sale of voting stock, merger, sale
of substantial assets, or other similar corporate event involving the Company,
the Company may, but shall not be obligated to, (A) cancel the Option for fair
value (as determined in the sole discretion of the Company) which may, but need
not be, equal to the excess, if any, of the value of the consideration to be
paid in such corporate transaction to holders of the same number of Shares
subject to the unexercised Option (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Option) over
the aggregate exercise price of the Option or (B) provide for the issuance of
substitute options that will substantially preserve the otherwise applicable
terms of the Option as determined by the Company in its sole discretion or (C)
provide that for a period of at least 15 days prior to the consummation of such
corporate transaction, the Option shall be exercisable as to all shares subject
thereto and that upon the consummation of such corporate transaction, the Option
shall terminate and be of no further force and effect. The Company may treat the
portion of the Option that is exercisable as of the date of the corporate
transaction differently than the unexercisable portion and, in this regard, may
cause the unexercisable portion of the Option to be canceled without
consideration as of or immediately before the effective time of the transaction
in its sole discretion.

               9.3      Unusual or Nonrecurring Events. The Company is
authorized to make, in its discretion and without the Employee’s consent,
adjustments in the terms and conditions of the Option in recognition of unusual
or nonrecurring events affecting the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations, or
accounting principles, whenever the Company determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement.

- 7 -

--------------------------------------------------------------------------------

     10.      MISCELLANEOUS PROVISIONS.

               10.1      Reservation of Shares. The Company will reserve and set
apart and have at all times, free from preemptive rights, a number of authorized
but unissued Shares deliverable upon the exercise of this Option sufficient to
enable it at any time to fulfill all its obligations hereunder.

               10.2      Further Instruments. The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

               10.3      Binding Effect; Parties; Entire Agreement. Subject to
the restrictions on transfer set forth herein, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns. This Agreement is between the
Employee and the Company. This Agreement shall constitute the entire
understanding and agreement of the Employee and the Company with respect to the
subject matter contained in this Agreement and supersedes any prior agreements,
understandings, restrictions, representations, or warranties among the Employee
and the Company with respect to such subject matter. To the extent contemplated
in this Agreement, the provisions of this Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

               10.4      Termination or Amendment. The Company may terminate,
amend or suspend the Option at any time; provided, however, that except as
provided in Section 9 of this Agreement, no such termination or amendment may
adversely affect the Option or any unexercised portion of the Option without the
consent of the Employee unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Agreement shall be effective unless in writing.

               10.5      Delivery of Documents and Notices. Any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
upon electronic delivery at the e-mail address, if any, provided for the
Employee by the Company, or, upon deposit with an internationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Agreement or at such other
address as such party may designate in writing from time to time to the other
party.

                         (a)      Description of Electronic Delivery. The
Agreement, the Plan and any reports of the Company provided generally to the
Company’s stockholders may be delivered to the Employee electronically. In
addition, if permitted by the Company, the Employee may deliver electronically
the Exercise Notice called for by Section 3 of this Agreement to the Company or
to such third party as the Company may designate from time to time. Such means
of electronic delivery may include but do not necessarily include the delivery
of a link to a Company intranet or the internet site of a third party involved
in administering the Agreement, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.

- 8 -

--------------------------------------------------------------------------------

                         (b)      Consent to Electronic Delivery. The Employee
consents to the electronic delivery of this Agreement and any reports of the
Company provided generally to the Company’s stockholders and, if permitted by
the Company, the electronic delivery of the Exercise Notice. The Employee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Employee by contacting the
Company by telephone or in writing. The Employee further acknowledges that the
Employee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Employee understands
that the Employee must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Employee may revoke his or her consent to
the electronic delivery of documents or may change the electronic mail address
to which such documents are to be delivered (if Employee has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Employee understands that he or she is not required to
consent to electronic delivery of documents.

               10.6      Applicable Law. This Agreement shall be governed by the
laws of the State of Florida as such laws are applied to agreements between
Florida residents entered into and to be performed entirely within the State of
Florida.

               10.7      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

- 9 -

--------------------------------------------------------------------------------

               10.8      No Future Entitlement. By execution of this Agreement,
the Employee acknowledges and agrees that: (i) the grant of an Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of Options, or compensation in lieu of Options; (ii) all
determinations with respect to any such future grants, including, but not
limited to, the times when Options shall be granted, the maximum number of
Shares subject to each Option and the Exercise Price, will be at the sole
discretion of the Company; (iii) the value of the Option is outside the scope of
the Employee’s employment contract; (iv) the value of the Option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (v) the vesting of the
Option ceases upon termination of Service with the Company or transfer of
employment from the Company, or other cessation of eligibility for any reason,
except as may otherwise be explicitly provided in this Agreement; (vi) if the
underlying stock does not increase in value, this Option will have no value, nor
does the Company guarantee any future value; and (vii) no claim or entitlement
to compensation or damages arises if the Option does not increase in value and
the Employee irrevocably releases the Company from any such claim that does
arise. Neither this Agreement nor any provision thereunder shall be construed so
as to grant the Employee any right to remain in the Service of the Company.

               10.9      Personal Data. For the exclusive purpose of
implementing, administering and managing the Option, the Employee by execution
of this Agreement, consents to the collection, receipt, use, retention and
transfer, in electronic or other form, of his or her personal data by and among
the Company and its third party vendors. The Employee understands that personal
data (including but not limited to, name, home address, telephone number,
employee number, employment status, social security number, tax identification
number, job and payroll location, data for tax withholding purposes and Shares
awarded, cancelled, exercised, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
Option and the Employee expressly authorizes such transfer as well as the
retention, use, and the subsequent transfer of the data by the recipient(s). The
Employee understands that these recipients may be located in the Employee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s country. The Employee
understands that data will be held only as long as is necessary to implement,
administer and manage the Option. The Employee understands that he or she may,
at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s legal department representative. The Employee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to accept an Option.

- 10 -

--------------------------------------------------------------------------------

               10.10      The Company’s Rights. The existence of the Option
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stocks with preference ahead of or convertible
into, or otherwise affecting the Shares or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company's assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

               10.11      Conformity with Plan. This Agreement is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Company.

NET 1 UEPS TECHNOLOGIES, INC.   EMPLOYEE         By:             Signature Its:
            Date Address: President Place       4th Floor   Address  
Johannesburg 2196       South Africa    

- 11 -

--------------------------------------------------------------------------------


                                                                               
                                                           Employee:
_____________________ Nonstatutory Stock Option                                
                                                                               
                                               Date: ___________________

STOCK OPTION EXERCISE NOTICE

Net 1 UEPS Technologies, Inc. Attention: Chief Financial Officer President Place
4th Floor Johannesburg 2196 South Africa

Ladies and Gentlemen:

     1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Net 1 UEPS Technologies, Inc. (the “Company”)
pursuant to my Stock Option Agreement (the “Agreement”) as follows:

Date of Grant:       Number of Option Shares:       Exercise Price per Share:
US$

     2. Exercise of Option. I hereby elect to exercise the Option to purchase
the following number of Shares in accordance with the Agreement:

Total Shares Purchased:       Total Exercise Price (Total Shares X Price per
Share) US$

     3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Agreement:

[ ] Cash:  US$     [ ] Check:  US$     [ ] Tender of Company Stock: Contact
Company     [ ] Promissory Note: Contact Company

- 1 -

--------------------------------------------------------------------------------

     4. Tax and Social Insurance Withholding. I authorize payroll withholding
and otherwise will make adequate provision for the federal, state, local and
foreign tax and social insurance withholding obligations, if any, of the Company
or its affiliate in connection with the Option. I enclose payment in full of my
withholding taxes, if any, as follows:

(Contact Company for amount of tax due.)

[ ] Cash: US$     [ ] Check: US$

5. Employee Information.

My address is:               My Tax Identification Number is:  

     6. Binding Effect. I agree that the Shares are being acquired in accordance
with and subject to the terms, provisions and conditions of the Agreement, to
all of which I hereby expressly assent. This Agreement shall inure to the
benefit of and be binding upon my heirs, executors, administrators, successors
and assigns.

     I understand that I am purchasing the Shares pursuant to the terms of my
Agreement, a copy of which I have received and carefully read and understand.

  Very truly yours,           (Signature)


Receipt of the above is hereby acknowledged.       NET 1 UEPS TECHNOLOGIES, INC.
        By:           Title:           Dated:    

- 2 -

--------------------------------------------------------------------------------